Judgment, Supreme Court, New York County (John Stackhouse, J.), rendered March 3, 2000, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the second degree, and sentencing him, as a second felony offender, to a term of six years to fife, unanimously affirmed.
Since defendant’s plea withdrawal motion was made on a different ground, he did not preserve his present claim that his plea was rendered involuntary by the court’s denial of his request for an adjournment to permit the entry of newly retained counsel, and we decline to review it in the interest of justice. Were we to review this claim, we would find that the court properly exercised its discretion when it denied defendant’s request for an adjournment, made as the trial was about to commence (see People v Arroyave, 49 NY2d 264, 271-272 [1980]). We note that at the conclusion of a suppression hearing several days prior to the scheduled trial, the court had warned defendant that he could retain a new attorney if he wished but that the new attorney would be expected to proceed with the *229trial without delay. In any event, the plea record establishes that defendant was competently represented by the attorney whom he had sought to discharge, and it refutes defendant’s claim that the denial of an adjournment induced him to plead guilty. Concur—Tom, J.P., Andrias, Saxe and Sullivan, JJ.